Name: Commission Regulation (EEC) No 83/81 of 13 January 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 1 . 81 Official Journal of the European Communities No L 13/9 COMMISSION REGULATION (EEC) No 83/81 of 13 January 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits (*), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 January 1981 . For the Commission Karl-Heinz NARJES Member of the Commission 0) OJ No L 171 , 4. 8 . 1970, p . 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p . 7 . (&gt;) OJ No L 165, 28 . 6 . 1975, p . 45 . (t ) OJ No L 32, 3 . 2. 1978 , p . 10 . No L 13/ 10 Official Journal of the European Communities 15 . 1 . 81 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 889 360-65 117-19 270-88 31-52 55 649 127-37 24-80 1.2 1.3 (deleted)  Countries in southern Africa _ _ 1.4  Other African countries and countries on the Mediterranean 1 806 344-85 112-06 259-01 30-14 53 210 121-79 23-72 1.5  USA 1 954 373-08 121-23 280-22 32-61 57 567 131-76 25-66 1.6  Other countries         2. 2.1 Sweet oranges :  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 070 204-42 66-42 153-54 17-87 31 542 72-19 14-06 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 2.1.3  Other 704 134-50 43-70 101-02 11-75 20 754 47-50 9-25 2.2  Countries in southern Africa         2.3  USA 2.4  Brazil 2.5  Other countries 1 079 206-10 66-97 154-80 18-01 31 801 72-79 14-17 3 . 3.1 3.2 Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel, Turkey 1 154 220-44 71-63 165-57 19-27 34 014 77-85 15-16 3.3  Countries in southern Africa         3.4  USA 1 376 262-83 85-41 197-41 22-97 40 555 92-82 18-07 3.5  Other American countries . 1 294 247-12 80-30 185-61 21-60 38 131 87-28 16-99 3.6  Other countries 906 173-04 56-23 129-97 15-12 26 700 61-11 11-90 4. Clementines 1 577 301-07 97-83 226-13 26-31 46 455 106-33 20-70 5 . Mandarines, including Wilkins C) - 0) - 0) -i1) - 0) - 0)  O -i1) 6 . Monreales and satsumas 1 159 221-38 71-94 166-28 19-35 34 160 78-18 15-22 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 974 376-82 122-45 283-03 32-94 58 144 133-08 25-91 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249 , 20 . 9 . 1980). 15. 1 . 81 Official Journal of the European Communities No L 13/ 11 Table II : Apples and pears Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere .... 8.2  European third countries 1 182 225-78 73-37 169-58 19-73 34 838 79-74 15-53 8.3  Countries of the northern hemisphere other than European countries 1 800 343-66 111-67 258-12 30-04 53 026 121-37 23-63 9. Pears : 9.1  Countries of the southern hemisphere .... 9.2  European third countries 9.3  Countries of the northern hemisphere other than European countries 2 397 457-59 148-70 343-69 40-00 70 607 161-61 31-47